DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-5, 7, 9, 11-15, 19, and 21-27 allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 includes the limitation of "the air treatment member assembly is recessed inwardly from the arm members." This limitation, in combination with the surrounding language clearly defining the arm members and orientation of the device, is sufficiently different from the prior art that it would not have been an obvious variation and is consequently patentable.
Applicants arguments regarding the rejection of claim 11 under 35 USC 103 included in the Office Action mailed May 3rd, 2022 are persuasive and the rejection is withdrawn, leaving claim 11 as allowed.
Claim 26 includes a limitation of locking mechanisms with engagement members on the inner surfaces of the arm portions. Similar art teaches engagement members on the top surface of the arms (see fig. 4 of Han et al. US 10517449), on the front of the chamber (see fig. 3a of Lee et al. US PGPub 2020/0138254), on the rear of the chamber (see figs 3-5 of Shinagawa, US 10765276), and on outer surfaces of the arms, (see fig. 2 of Han et al., US 10478034; fig. 2 of Hirota, CN 110051268). But no art that teaches every element of claim 26 or would be obvious to combine to teach every element appears to exist. Consequently claim 26 is allowed.
Claims 2-5, 7, 9, 12-15, 19, 21-25, and 27 depend from claims 1, 11, and 26 and are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723